
	
		III
		110th CONGRESS
		2d Session
		S. RES. 710
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Crapo (for himself,
			 Mrs. Clinton, Mr. Lieberman, Ms.
			 Murkowski, Mr. Schumer, and
			 Mr. Bayh) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week of February 2 through
		  February 6, 2009, as National Teen Dating Violence Awareness and
		  Prevention Week.
	
	
		Whereas 1 in 11 adolescents reports being a victim of
			 physical dating violence;
		Whereas dating violence occurs more frequently among black
			 students (13.9 percent) than among Hispanic (9.3 percent) or white (7 percent)
			 students;
		Whereas 1 in 5 teenagers in a serious relationship reports
			 having been hit, slapped, or pushed by a partner;
		Whereas more than 1 in 4 teenagers have been in a
			 relationship where a partner is verbally abusive;
		Whereas 30 percent of teenagers in a dating relationship
			 have been text messaged 10, 20, or 30 times per hour by a partner attempting to
			 find out where they are, what they are doing, or who they are with;
		Whereas 40 percent of the youngest tweens,
			 those between the ages of 11 and 12, report that their friends are victims of
			 verbal abuse in dating relationships;
		Whereas nearly 3 in 4 tweens say that dating relationships
			 usually begin at age 14 or younger;
		Whereas 29 percent of girls who have been in a
			 relationship said that they have been pressured to have sex or to engage in
			 sexual activities that they did not want;
		Whereas 69 percent of all teenagers who had sex by age 14
			 said they have experienced 1 or more types of abuse in a dating
			 relationship;
		Whereas 1 in 5 teenagers (20 percent) between the ages of
			 13 and 14 say their friends are victims of dating violence;
		Whereas in 2003, in a national survey of over 14,000 high
			 school students conducted by the Centers for Disease Control and Prevention,
			 just over 8 percent of boys and girls reported physical dating violence
			 victimization and were more likely to engage in risky behaviors including
			 sexual intercourse, attempted suicide, episodic heavy drinking, and physical
			 fighting;
		Whereas Native American women experience higher rates of
			 interpersonal violence than any other population group;
		Whereas violent relationships in adolescence can have
			 serious ramifications for victims, putting them at higher risk for substance
			 abuse, eating disorders, risky sexual behavior, suicide, and adult
			 revictimization;
		Whereas the severity of violence among intimate partners
			 has been shown to be greater in cases where the pattern of violence has been
			 established in adolescence;
		Whereas more than 3 times as many tweens (20 percent) as
			 parents of tweens (6 percent) admit that parents know little or nothing about
			 the tweens' dating relationships;
		Whereas a majority of parents surveyed either believe
			 dating violence is not an issue or admit they do not know if it is an issue;
			 and
		Whereas the establishment of National Teen Dating Violence
			 Awareness and Prevention Week will benefit schools, communities, and families
			 regardless of socio-economic status, race, or sex: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of February 2 through February 6, 2009, as National Teen Dating
			 Violence Awareness and Prevention Week; and
			(2)calls upon the
			 people of the United States, high schools, law enforcement, State and local
			 officials, and interested groups to observe National Teen Dating Violence
			 Awareness and Prevention Week with appropriate programs and activities that
			 promote awareness and prevention of the crime of teen dating violence in their
			 communities.
			
